Citation Nr: 1019868	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-34 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
August 8, 2001, for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  The Veteran served on active duty from October 22, 1986, 
to August 7, 1991, and his basic delimiting period for 
receipt of Chapter 30 educational benefits expired on August 
8, 2001. 

2.  The Veteran was not prevented from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period due to physical or mental disability.


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
August 8, 2001, have not been met.  38 U.S.C.A. §§ 3031, 
3695, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.1032, 
21.7050, 21.7051 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  For educational assistance 
claims, the regulations delineating the specific notification 
and assistance requirements are set forth in 38 C.F.R. §§ 
21.1031, 21.1032 (2009).  In this case, however, the 
essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
There is no possibility that any additional notice or 
development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes harmless error.  

In general, a Veteran who is eligible under the Montgomery GI 
Bill is entitled to 36 months of educational assistance, 
which must be used within 10 years of the Veteran's last 
discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 
21.7050(a).  In this case, the Veteran was discharged from 
active duty August 7, 1991, and his 10-year period of 
eligibility expired August 8, 2001.  There 
is no evidence of record that demonstrates that the Veteran 
had any active duty after August 7, 1991, nor has the Veteran 
made any such assertion.  

An extended period of eligibility may be granted when it is 
determined that the Veteran was prevented from initiating or 
completing their chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the Veteran's 
willful misconduct.  38 C.F.R. § 21.7051(a)(2).  

The Veteran does not contend, nor does the evidence indicate, 
that he was prevented from initiating or completing an 
educational program during his basic 10-year Chapter 30 
delimiting period due to a physical or mental disability.  
Rather, the Veteran contends that he failed to complete his 
educational program during the original delimiting period 
because he had received incorrect guidance regarding his 
eligibility for benefits.  Specifically, in his June 2007 
notice of disagreement, the Veteran indicated that he has 
been incarcerated since December 1993, and that prison 
educational directors had erroneously informed him that he 
was not able to use his educational benefits due to his 
incarceration.

While Board is sympathetic to the Veteran's argument, the law 
does not permit an extended delimiting date in these 
circumstances.  A Veteran may be 
eligible for educational assistance benefits while 
incarcerated, albeit at a reduced rate. See 38 C.F.R. §§ 
21.7135, 21.7139 (2009).  Moreover, the law does not provide 
for an extension of educational assistance benefits for 
periods of incarceration.  Federal laws authorizing monetary 
benefits are enacted by Congress, and, unless an individual 
meets all of the requirements of a particular law, he or she 
is not entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  See, e.g., Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 
L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  The law is dispositive in this matter, and the Board 
is bound in its decisions by the statutes enacted by the 
Congress of the United States and VA regulations issued to 
implement those laws. See 38 U.S.C.A. § 7104(c). See, 
generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the 
Board must apply "the law as it exists . . . .").  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress." Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).  As the law in this case is dispositive, the claim 
must be denied based on a lack of entitlement under the law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the Board finds that the criteria for entitlement to an 
extension of the delimiting date beyond August 7, 2001, for 
education benefits have not been met.

In sum, notwithstanding any extenuating circumstances or 
claims of fairness, the law must be applied.  Congress did 
not enact any exceptions to the above-discussed legal 
provisions which would permit a grant of the requested 
benefit, and in this case, there is no legal basis on which 
the appellant's claim can be granted.  As the law and not the 
evidence is dispositive in this case, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).   


ORDER

Entitlement to an extension of the delimiting date for the 
award of educational assistance benefits under Chapter 30, 
Title 38, United States Code (Montgomery GI Bill benefits), 
beyond August 8, 2001, is denied.


____________________________________________
KATHLEEN K. GALLAGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


